UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7583



RONALD SMITH,

                                               Plaintiff - Appellant,

          versus


THEODIS BECK; JAMES B.          FRENCH;   JEANNIE
LANCASTER; TED C. SMILEY,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-00-537-5-2BR)


Submitted:   January 31, 2002              Decided:   February 7, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Smith, Appellant Pro Se. Deborrah Lynn Newton, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Smith appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.     We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we deny Smith’s motion for appointment of counsel and

affirm on the reasoning of the district court.   See Smith v. Beck,

No. CA-00-537-5-2BR (E.D.N.C. July 25, 2001).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2